NOTICE
                                      2022 IL App (4th) 200585-U
                                                                                          FILED
This Order was filed under
                                                                                        April 26, 2022
Supreme Court Rule 23 and is                                                            Carla Bender
not precedent except in the                   NO. 4-20-0585
                                                                                    4th District Appellate
limited circumstances allowed                                                             Court, IL
under Rule 23(e)(1).                 IN THE APPELLATE COURT

                                              OF ILLINOIS

                                            FOURTH DISTRICT


    THE PEOPLE OF THE STATE OF ILLINOIS,                        )      Appeal from the
               Plaintiff-Appellee,                              )      Circuit Court of
               v.                                               )      Livingston County
    ELOY MURAIDA JR.,                                           )      No. 16CF275
               Defendant-Appellant.                             )
                                                                )      Honorable
                                                                )      Jennifer H. Bauknecht,
                                                                )      Judge Presiding.



                    JUSTICE DeARMOND delivered the judgment of the court.
                    Justices Turner and Holder White concurred in the judgment.

                                                ORDER
   ¶1      Held: This appellate court affirmed, concluding the trial court properly dismissed the
                 defendant’s pro se postconviction petition at the first stage of proceedings where
                 he failed to state an arguable factual basis to support his claim he was denied his
                 due process right to a fair and unbiased jury.

   ¶2               Defendant, Eloy Muraida Jr., appeals from the Livingston County circuit court’s

   judgment summarily dismissing his pro se petition for relief under the Post-Conviction Hearing

   Act (Act) (725 ILCS 5/122-1 to 122-7 (West 2020)). Defendant argues the trial court erred in

   dismissing his petition because he presented an arguable claim he was denied his due process

   right to a fair and unbiased jury. The State argues the trial court properly dismissed defendant’s

   pro se petition because he failed to state an arguable claim of juror bias. We agree with the State

   and affirm the trial court’s judgment.
¶3                                       I. BACKGROUND

¶4             In December 2016, the State charged defendant by information with one count of

criminal sexual assault, a Class 1 felony (720 ILCS 5/11-1.20(b)(1) (West 2014)), and two

counts of aggravated criminal sexual abuse, Class 2 felonies (id. § 11-1.60(c)(1)(i)).

¶5             In May 2018, the case proceeded to a jury trial. Among the jurors was Edward

Motes. During voir dire, the court read aloud the names of the witnesses, including defendant’s

son, Jordan Muraida. The court then asked the jurors whether they knew any of the witnesses,

and Motes did not indicate that he did. During defendant’s case-in-chief, Jordan testified

regarding defendant’s behavior towards the alleged victim.

¶6             The jury found defendant guilty on all three counts, and the trial court sentenced

him to three consecutive terms of 40 years in prison. On direct appeal, this court affirmed

defendant’s conviction and sentence. People v. Muraida, 2021 IL App (4th), 180650-U, ¶ 1.

¶7             In August 2020, prior to this court’s decision on direct appeal, defendant pro se

filed a petition for postconviction relief, alleging as follows:

               “It has come to my attention that one of the jurors in my trial knows one of my

               witnesses. Juror Edward Motes, when asked in court, denied knowing my witness

               Jordan Muraida. I have asked Jordan Muraida to write an affidavit of how he and

               Motes know each other. I have included that said affidavit in this filing.”

Attached to defendant’s petition was an affidavit from Jordan Muraida, who averred as follows:

               “I am one of the witnesses to the case of [defendant]. I am writing this because I

               know one of the jurors that was in the original trial. He knows me as well we[’]re

               coworkers. We have worked on the same press at LSC Communications. His

               name is Ed Motes and I feel he should [not] have been [allowed] to be in the jury




                                                 -2-
               because the jury is suppose[d] to say if they know a witness and he did not even

               though he knows me. We have worked at LSC Communications together since I

               started Nov. 13[,] 2014.”

¶8             On October 19, 2020, the trial court summarily dismissed defendant’s petition in a

written order, finding defendant failed to (1) specify a denial of any constitutional right or

(2) allege any facts that could give rise to a violation of a constitutional right. The court found

defendant “simply state[d] that one of his witnesses knew one of the jurors” but failed to specify

“[t]he nature of that relationship” and “how it affected the proceedings.”

¶9             This appeal followed.

¶ 10                                       II. ANALYSIS

¶ 11           On appeal, defendant argues the trial court erred when it summarily dismissed his

pro se postconviction petition because his petition contained sufficient facts to support an

arguable claim he was denied his due process right to a fair and unbiased jury. The State

disagrees, arguing the trial court properly dismissed defendant’s petition because he failed to

state an arguable factual basis to support his claim he was denied due process. We affirm the trial

court’s judgment.

¶ 12                                     A. Applicable Law

¶ 13           The Act provides a three-stage process for adjudicating a postconviction petition.

People v. English, 2013 IL 112890, ¶ 23. In this case, defendant’s petition was dismissed at the

first stage. At this stage, the trial court must review the postconviction petition and determine

whether it is “frivolous or is patently without merit.” 725 ILCS 5/122-2.1(a)(2) (West 2020). Our

supreme court has held “a pro se petition seeking postconviction relief under the Act for a denial

of constitutional rights may be summarily dismissed as frivolous or patently without merit only if




                                                 -3-
the petition has no arguable basis either in law or in fact.” People v. Hodges, 234 Ill. 2d 1, 11-12

(2009). A petition lacks an arguable legal basis when it is based on an indisputably meritless

legal theory, such as one that is completely contradicted by the record. Id. at 16. A petition lacks

an arguable factual basis when it is based on a fanciful factual allegation, such as one that is

clearly baseless, fantastic, or delusional. Id. at 16-17. This court accepts all well-pleaded factual

allegations as true unless positively rebutted by the record. People v. Barghouti, 2013 IL App

(1st) 112373, ¶ 16.

¶ 14           To survive dismissal at the first stage of proceedings, the postconviction petition

must present the “gist” of a constitutional claim. Hodges, 234 Ill. 2d at 9. This is a “low”

threshold, and a petitioner need only present a limited amount of detail to support his claims.

People v. Delton, 227 Ill. 2d 247, 254 (2008). “However[,] a ‘limited amount of detail’ does not

mean that a pro se petitioner is excused from providing any factual detail at all surrounding the

alleged constitutional deprivation.” Id. If any claim in the postconviction petition contains

statements that, if true, would establish the gist of a constitutional claim, the trial court must

docket the petition for further proceedings. People v. Rivera, 198 Ill. 2d 364, 371 (2001). We

review the summary dismissal of a postconviction petition de novo. People v. Dunlap, 2011 IL

App (4th) 100595, ¶ 20.

¶ 15           Here, defendant asserts he alleged sufficient facts to support an arguable claim he

was denied due process when a potentially biased juror was allowed to serve in his jury trial. In

People v. Borizov, 2019 IL App (2d) 170004, ¶ 29, the Second District explained the right to a

fair and unbiased jury as follows:

                       “The right to a jury trial guarantees to a criminal defendant a fair trial by a

               panel of impartial jurors. [Citation.] A person is not competent to sit as a juror if




                                                 -4-
                his or her state of mind or mental attitude is such that, with him or her as a

                member of the jury, the defendant will not receive a fair and impartial trial.

                [Citation.] The burden of showing that a juror possesses a disqualifying state of

                mind is on the party making the challenge, and the determination of whether the

                juror has the state of mind that will enable him or her to give to an accused a fair

                and impartial trial rests in the sound discretion of the trial judge. This

                determination is not to be set aside unless it is against the manifest weight of the

                evidence. [Citation.]”

¶ 16            Where a defendant claims juror bias following a juror’s failure to disclose their

relationship with a witness during voir dire, “[t]he general rule *** is that a motion for a new

trial will not be granted unless it is established that prejudice resulted.” People v. Porter, 111 Ill.

2d 386, 403 (1986); see also People v. Olinger, 176 Ill. 2d 326, 353 (1997) (“A new trial is

required if the movant establishes that (1) a juror answered falsely on voir dire and (2) prejudice

resulted therefrom.”).

¶ 17                                         B. This Case

¶ 18            Here, we conclude defendant has failed to present any facts that, if true, would

state an arguable claim he was denied due process based on juror bias.

¶ 19            First, even affording defendant’s allegations the most liberal construction,

defendant has failed to allege any facts that would arguably show Motes answered falsely when

he stated during voir dire he did not recognize any of the witnesses. Taking as true Jordan

Muraida’s statement Motes did, in fact, know him from their time working together, this does not

necessarily contradict Motes’s statement during voir dire he did not recognize any of the

witnesses’ names when they were read aloud. And as the State correctly notes, the relevant




                                                 -5-
inquiry is juror Motes’s perception—not Jordan Muraida’s. See Borizov, 2019 IL App (2d)

170004, ¶ 29 (“A person is not competent to sit as a juror if his or her state of mind or mental

attitude is such that, with him or her as a member of the jury, the defendant will not receive a fair

and impartial trial.” (Emphasis added.)).

¶ 20           Neither has defendant provided any detail whatsoever as to how juror Motes’s

professional relationship with Jordan Muraida resulted in Motes being unable to remain fair and

impartial, and thus that the outcome of the trial would have been different had Motes been

disqualified from serving on the jury—i.e., that he was prejudiced. “A mere suspicion of bias or

partiality is insufficient to disqualify a juror.” People v. Harris, 2020 IL App (5th) 160454, ¶ 59.

Even if defendant had made an arguable claim Motes, in fact, testified falsely during voir dire,

the mere fact a juror is acquainted with a witness who testified at trial, without more, is

insufficient to state an arguable claim of juror bias. See Porter, 111 Ill. 2d at 404 (concluding the

fact a juror and the victim’s mother attended the same church was insufficient to show the

defendant was prejudiced); People v. Strawbridge, 404 Ill. App. 3d 460, 467 (2010) (holding that

the brief and minimal interactions between a juror and the victim at church was insufficient to

show the defendant was prejudiced).

¶ 21           Because defendant has failed to allege any facts that would support an arguable

claim he was denied due process based on juror bias, we conclude the trial court properly

dismissed his pro se petition at the first stage of proceedings.

¶ 22                                    III. CONCLUSION

¶ 23           For the reasons stated, consistent with Illinois Supreme Court Rule 23(b) (eff. Jan.

1, 2021), we affirm the trial court’s judgment.

¶ 24           Affirmed.




                                                  -6-